   Case 0:19-cr-60301-AHS Document 268 Entered on FLSD Docket 10/14/2020 Page 1 of 4
.à* ,
    i,1'




                                       UNITED STATESD1jTRICTCOURT
                                       SOU THERN D ISTRICT OF FLOR ID A
                                        CaseNo.19-60301-CR-SlNGHAL(s)
           UN ITED STATE S O F A M ERICA

           VS.


           RICAR DO M A RTIN EZ,
                       D efendant.
                                             /

                                                 FA CTU A L PROFFER

                  The United States Attorney's O ftice for the Southern D istrict of Florida and Ricardo

           M al-tinez(ttdefendanf'),herebyagreethat,had.thiscaseproceededtotrial,theUnitedStateswould
           have proven beyond a reasonable doubt fhe following facts,which occurred in the Southern

           D istrictofFlorida and elsew here,am ong otheradditionalfacts:

                  On M ay 5,2018,theBroward Sheriff'sOffice(BSO),Narcoticslnterdiction TaskForce
           conducted a parcel interdiction operation at the FedEx facility in M iram ar, FL. D tlring the

           operation, law enforcement observed six parcels that displayed characteristics com mon with

           parcels that contain and transport narcotics.A BSO N arcotics Canine w as deployed to the six

           parcels and alçrted to a1l ofthem forthe presence of the odor of a controlled substance.State of

           Florida search warrants were obtained for the parcels. In total, the' six parcels contaihed'

           approximately 162lbs.(73.5kilograms)ofmarijuana.Ofthesixparcelsthatwereseized,fourof
           the parcels w ere addressed to postalboxes atU PS Stores located in Brow ard and M inm i-D ade

           counties.Law enforcem entresponded to severalof the U PS Stores and detennined the accounts

           related to the parcels w ere opened using counterfeit Florida driver's licenses and cotm terfeit , '

           vehicle insurance cards.
Case 0:19-cr-60301-AHS Document 268 Entered on FLSD Docket 10/14/2020 Page 2 of 4
ï'




            Tluough subsequent investigation agents identified a num ber of individuals, including

 .   M al-tinez,involved in a conspiracy to ship bulk quantitiesofmarijuana to South Florida from
     Californiaand tom anufacttlreand distributeanabolicsteroids.

            On September 13,2018,atraffic stop wasconducted on JonaelM ons,oneofthe charged

     co-defendants,in M iam i-D ade County.A search of his vehicle yielded ten counterfeit driver's

     licensesin differentnam esbutbearing M ons'picture,ten counterfeitvehicle insurance cards,over

     $7,000 in U.S.currency,and six cellulartelephones.Threeunopened mailparcelswererecovered'

     from thebackseatofM ons'vehicle.Thetwolargeboxes,showingalloriginationlocationofthe
     MailM axinOakland,California,containedatotalof40.25lbs.(18ldlograms)ofmarijttana.The
     sm aller box originated in South K orea and after testing by a D EA chem ist w as determ ined to

     contain 1.5 kilogram s of pow dered testosterone cypionate,an anabolic steroid and Schedule lI1

     controlledsubstance.A fourth boxwasrecoveredfrom aUPS Storeimmediatelyadjacenttothe
     traffic stop.A search warrantforthatparcelw as obtained and executed yielding approxim ately 30

     lbs.(13kilograms)ofmarijuana.
            On the evening of Septelnber 13,2018,1aw enforcem ent officers observed De1 Pino,

     Espinosa, M artinez, and several other charged co-conspirators m eeting at the Twin Peaks

     restaurantinPembrokePines.W hileinside,allsubjectswereoverhearddiscussingthedetailsof
                                                                       .         ..   .   .       .     . . ,. '   j

     M ons' an'est.During the m eeting,an undercover 1aw enforcem ent oftk er heard Espinosa state,

     tt-l-he boxesw e have com ing in tom orrow should still'be good.They shouldn'tknow about'
                                                                                             those.''

     D elPino then said,$GW e have to be sm artaboutthis,itisn'tthathard.''

            Six Apple iphones were located inside ofM ons'vehicle atthe tim e ofhis arrest.A federal

     search w arrantw asobtained forthephones.TFO Jam esW hiteanalyzed the phones'contents.Tw o

     contained num erous text m essage com m unications betw een M al-tinez and other indicted
Case 0:19-cr-60301-AHS Document 268 Entered on FLSD Docket 10/14/2020 Page 3 of 4



  coconspirators.Severalofthese conversationsdetailed the transfer ofnarcotics procçeds using '

  falseidentities,thereceiptofillicitfunds,andtheshipment/receiptofparcelscontainingnm-cotics.

  including anabolic steroids.For exnm ple,on July 24,July 27, and A ugust 9, 2018,M ons and .

  M artinez discuss M artinez picking up boxes from M ons.On the lastdate,M artinez says,(;1need

  to pack orderstonight.''On September9,2018,M artinez sentM onsatextthatread,$:W eneed 4

  sus for tom orrow .'' A second text read, ttAnd a T-ba1.'' The m essages refer to sustanon and

  testosterone,both anabolic steroids and Schedule I11controlled substances.

         On O dober2,2019,search w arrantsw ere executed atthe hom es of severaljuspected co-

  conspirators.In the hom es ofM iguelRoque Nunez,Cluistopher Espinosa,and LuisDe1Pino,

  agentslocated steroid vials and boxes al1labeled w ith the brand nam e tc-foraxx.'' A phone seized

  from Roque N unez contained text m essages from M ay 26,2018,in w hich Luis D e1Pino tells

  CluistopherEspinosa to return allGs-foraxx''products to M artinez.D elPino also tells M al-tinez to

  pick up a11inventory andm oney owed from Espinosa.

         R ecords obtained from UPS stores show thatM artinez opened tw o U PS postalboxes on

  June 13,2017, one in the nam e of M tonio Fernandez and one in the nam e Jorge Garcia.On

  February 3,2017 he opened a U PS postalbox in the nam e of Yoandy Suarez.Agents obtained

  photocopiesofthrcounterfeit1D susedtoopen theaccounts,which borephotographsofM artinez.

  jtorerecordsfortheJorgeGarciaaccountinclude19signedpackagepickupreceiptsforpackages.
  thatoriginated in H ong K ong and 17 receiptsfordom esticpackages,alm osta1lofw hich originated

  in California.Those packages w ere received betw een June 28,2016 and N ovem ber 1,2017.

         On January 14,2020,an an'estw an'antforM artinez w asexecuted.H ew asread hisM iranda

  rights which he w aived verbally and in w riting.In a recorded interview ,M artinez adm itted using

  counterfeitdriver's licensesto open postalbox accountsatU PS stores.H e also adm itted receiving '
Case 0:19-cr-60301-AHS Document 268 Entered on FLSD Docket 10/14/2020 Page 4 of 4



  boxèsofsuspectednarcotics,whichhedelivered to otherco-conspirators.M artinezadvisedagents

  hewasfam iliarwith C&-l-oraxx,''thatiswas asteroid business,and thathehad been paid by Luis

  De1Pino to m ix anabolic steroidsfordistribution.

          The contents of text m essage conversations in w hich M artinez participated, business

  records forU PS postalboxes opened by M artinez and shipping records f'
                                                                        rom M ailM ax and UPS,

  revealed thatbetw een in or arotlnd A tlgust2016 through in or around M ay 2019,M artinez w as

  personally involvedlwiththedistribution ofmarijuanaandanabolicsteroidstotalingatleast100
  ldlogram sofconverted dnlg w eight.



  oate: ID D          O                  By:
                                            AN ITA G .W H ITE
                                            A SSIST     UN ITED STATES A TTORN EY


  D       (0 $ D .o
   ate:                                 By:
                                              JOAQUW M EYD Z
                                              A TTORN EY        DE


  oate, l() 2,06                         By:
                                            RICA
                                            D EFE     ANT
